          CASE 0:18-cv-02043-ECT-KMM Document 21 Filed 12/10/18 Page 1 of 25



                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
________________________________________________________________________

Orwa A. and                                                    File No. 18-cv-02043 (ECT/KMM)
Farok H.,

                             Petitioners,
                                                                MEMORANDUM OPINION
v.                                                                  AND ORDER

Matthew G. Whitaker,1 Lee Francis Cissna,
Leslie Tritten, and Kirstjen Nielsen,

           Respondents.
________________________________________________________________________

Herbert A. Igbanugo and Jason A. Nielson, Igbanugo Partners Int’l Law Firm, PLLC,
Minneapolis, MN, for petitioners Orwa A. and Farok H.

Joseph H. Hunt, William C. Peachey, Timothy M. Belsan, and Sergio Sarkany, U.S.
Department of Justice – Civil Division, Washington, DC, for respondents Matthew G.
Whitaker, Lee Francis Cissna, Leslie Tritten, and Kirstjen Nielsen.


              Petitioners seek de novo review of United States Customs and Immigration Services

(“USCIS”) decisions rejecting Petitioners’ requests to adjust their status as lawful

permanent residents retroactively to August 2002 and denying their applications for

naturalization.2 This is the fourth federal case Petitioners have filed challenging agency



                                                            
1
       Acting Attorney General Matthew G. Whitaker is substituted for former Attorney
General Jefferson Sessions, III, because a “[public] officer’s successor is automatically
substituted as a party” and “[l]ater proceedings should be in the substituted party’s name.”
Fed. R. Civ. P. 25(d).
2
       Petitioners commenced this action under 8 U.S.C. § 1421(c). See Pet. [ECF No. 1]
¶ 205. It provides:
          CASE 0:18-cv-02043-ECT-KMM Document 21 Filed 12/10/18 Page 2 of 25



action related to their naturalization efforts. The first case was decided on the merits

against Petitioners. The second was dismissed for failure to exhaust administrative

remedies. Petitioners dismissed their third case voluntarily.

              Here, in lieu of filing an answer, Respondents filed a motion to dismiss the case

under Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure. ECF No. 10.

In a nutshell, Respondents argue that the Court lacks subject-matter jurisdiction to review

USCIS’s decisions rejecting Petitioners’ applications for retroactive adjustment to lawful

permanent residency and that a final judgment rendered on the merits in Petitioners’ first

federal case precludes review of their applications for naturalization in this case.

Alternatively, to the extent the Court has subject-matter jurisdiction, Respondents argue

that Petitioners cannot invoke equitable legal doctrines in this case to bypass the statutory

prerequisites for naturalization found unmet in Petitioners’ first suit. The Court will grant

Respondents’ motion.

                                                               I

                                                               A

              The factual background, administrative procedures, and federal judicial proceedings

leading to this lawsuit date back roughly twenty years and are not easy to follow. It helps

                                                            
              A person whose application for naturalization under this subchapter is
              denied, after a hearing before an immigration officer under section 1447(a)
              of this Title, may seek review of such denial before the United States district
              court for the district in which such person resides in accordance with chapter
              7 of title 5 [the Administrative Procedure Act]. Such review shall be de novo,
              and the court shall make its own findings of fact and conclusions of law and
              shall, at the request of the petitioner, conduct a hearing de novo on the
              application. 
                                                               2
 
      CASE 0:18-cv-02043-ECT-KMM Document 21 Filed 12/10/18 Page 3 of 25



to start with a few basics. Farok H. (“F.H.”) and Orwa A. (“O.A.”) are husband and wife.

Pet. [ECF No. 1] ¶ 79. They have been married since 1986 and have six children, including

one born in Minnesota. Id.; Mem. in Opp’n [ECF No. 16] at 4. F.H. and O.A. reside in

Blaine, Minnesota, Pet. ¶¶ 54, 81, thus making the District of Minnesota the appropriate

judicial district in which to bring this action, 8 U.S.C. § 1421(c). F.H. is an accomplished

and respected Sheikh. Pet. ¶ 54. F.H. and O.A. are natives and citizens of Iraq, id. ¶¶ 53,

79, and they wish to become United States citizens. According to the petition, “[O.A.]’s

immigration status in the U.S. has been entirely linked to and dependent on [F.H.]’s

immigration status,” id. ¶ 80. Because O.A.’s status derives entirely from F.H.’s, the

Court’s description of the background facts and administrative and judicial proceedings

often focuses on F.H.

       Insofar as it matters to this lawsuit, F.H.’s immigration path began in August 1998.

That month, Al-Amal School in Fridley, Minnesota, filed an I-129 petition with the

Immigration and Naturalization Service (“INS,” the predecessor of USCIS) on F.H.’s

behalf. Al-Saadoon v. Holder, No. 12-cv-2949 (PAM/TNL), 2014 WL 5362890, at *1 (D.

Minn. Oct. 21, 2014) (“Al-Saadoon I”), aff’d sub nom. Al-Saadoon v. Lynch, 816 F.3d 1012

(8th Cir. 2016). Al-Amal School sought to have F.H. provide it with religious-worker

services on a temporary basis. Id. INS granted the petition and approved a nonimmigrant

visa for F.H. that was valid from September 14, 1998, to September 5, 2001. Id. F.H.

entered the United States as a nonimmigrant religious worker in June 1999. Id.; Pet. ¶¶ 53,

80.



                                             3
 
          CASE 0:18-cv-02043-ECT-KMM Document 21 Filed 12/10/18 Page 4 of 25



              F.H.’s classification changed in December 2000. That month, in response to a

petition filed by the Islamic Cultural Community Center (“ICCC”) in Minneapolis, the INS

approved an immigrant visa for F.H. Al-Saadoon I, 2014 WL 5362890 at *1–2. The ICCC

wanted F.H. to serve as its Imam on a permanent basis. Id. at *1. This change in

classification was significant.                                It meant F.H. and, derivatively, O.A. wished to live

permanently in the United States.3                                   In June 2001, F.H. took another step towards

permanency by applying to adjust his status to that of a lawful permanent resident, a

prerequisite to pursuing naturalization. Id. at *2, *4. The INS approved that application

on August 21, 2002. Id. at *2; Pet. ¶¶ 55, 82. (The INS had reason to deny the application,

but more on that in the next section.)

                                                                        B

              F.H.’s next step in his immigration process would become the subject of Petitioners’

first federal-court case. In July 2007, F.H. applied for naturalization by submitting a form

N-400. Al-Saadoon I, 2014 WL 5362890 at *2; Pet. ¶¶ 56, 83. After a review and

administrative appeal process, USCIS denied F.H.’s naturalization application in a decision

dated August 16, 2012. Al-Saadoon I, 2014 WL 5362890 at *3; Pet. ¶¶ 64, 91. USCIS

gave two reasons for its final decision. First, it determined that although the INS had


                                                            
3
       A nonimmigrant visa is issued to a person with permanent residence outside the
United States, but who wishes to be in the United States on a temporary basis for any
number of reasons (e.g., tourism, work, medical treatment, etc.). An immigrant visa is
issued to a person wishing to live permanently in the United States. U.S. CUSTOMS &
BORDER PROT., What is the difference between an Immigrant Visa vs. Nonimmigrant
Visa?, https://help.cbp.gov/app/answers/detail/a_id/72/~/what-is-the-difference-between-
an-immigrant-visa-vs.-nonimmigrant-visa-%3F (last updated July 10, 2018).
                                                                         4
 
      CASE 0:18-cv-02043-ECT-KMM Document 21 Filed 12/10/18 Page 5 of 25



approved his application for lawful permanent residency, F.H. had not been lawfully

admitted to permanent residency—a prerequisite to naturalization—because he,

unbeknownst to the INS at the time of the status adjustment, had engaged in unauthorized

employment while in the United States on his nonimmigrant visa. See Al-Saadoon I,

2014 WL 5362890 at *2–3, *5. USCIS determined that F.H. had worked for the ICCC

when his nonimmigrant visa permitted F.H. to work only for Al-Amal School. See id. at

*2–3. Therefore, notwithstanding INS’s prior approval, USCIS concluded that F.H.’s

admission to permanent residency was not, in fact, “lawful” due to his unauthorized

employment. Id. at *3, *6. Second, and not at issue in this case, USCIS determined that

F.H. “lacked good moral character.” Pet. ¶¶ 64, 91; Al-Saadoon I, 2014 WL 5362890 at

*3.

       On November 26, 2012, Petitioners filed suit in the United States District Court for

the District of Minnesota (Al-Saadoon I). Pet. ¶¶ 65, 92. In that case, just as in this case,

Petitioners sought de novo review of USCIS’s decisions denying their naturalization

applications under 8 U.S.C. § 1421(c). Id. Following a bench trial, District Judge Paul A.

Magnuson issued detailed findings of fact and conclusions of law affirming USCIS’s

denials. Among other things, Judge Magnuson concluded:

       In sum, if a nonimmigrant religious worker provides paid or volunteer
       services for a different religious organization than that authorized to engage
       his or her services and the different religious organization does not file a new
       petition and obtain authorization, those services constitute unauthorized
       employment and bar the applicant from being admitted to permanent
       residence status. If the applicant was admitted, the admission was unlawful
       and renders the applicant ineligible for naturalization.



                                              5
 
    CASE 0:18-cv-02043-ECT-KMM Document 21 Filed 12/10/18 Page 6 of 25



Al-Saadoon I, 2014 WL 5362890 at *6. Judge Magnuson found that the record before him

“plainly reflect[ed]” that F.H. had engaged in employment for the ICCC while in the United

States on a nonimmigrant visa that authorized employment only with Al-Amal School. Id.

As a result, Judge Magnuson ordered that “[n]either [F.H.] nor [O.A.] are eligible to

naturalize because they were not lawfully admitted to permanent residence status.” Id. at

*7. Because Judge Magnuson affirmed USCIS’s denial of Petitioners’ naturalization

applications on this basis, he did not address USCIS’s second ground for denying the

applications—that F.H. lacked good moral character. Id.

      Petitioners appealed Judge Magnuson’s judgment to the Eighth Circuit. It affirmed,

finding that “the record clearly supports” the primary basis for Judge Magnuson’s decision.

Al-Saadoon v. Lynch, 816 F.3d 1012, 1015 n.2 (8th Cir. 2016). The Eighth Circuit

explained:

      [F.H.] does not dispute that the ICCC was not authorized to employ him until
      at least August 2, 2000, when the ICCC filed an I-360 Petition for Special
      Immigrant Religious Worker on [F.H.]’s behalf. He simply asserts that he
      was not employed before that time.

      The district court found that he began his employment with the ICCC before
      he was authorized to do so, “starting at least in early to mid-2000.” Three of
      [F.H.]’s own statements are central to the court’s finding. First, [F.H.] stated
      on his 2007 naturalization application that he was employed by the ICCC
      from “7-15-2000” to the “present.” He signed and certified that application
      under penalty of perjury. Second, in a sworn interview, [F.H.] said that he
      began working at the Al-Amal School in 1999 and was employed by them
      for “less than a year” before he started working for the ICCC; a letter from
      the school confirmed that he started working at the school in June 1999, more
      than one year before the ICCC filed the petition. Third, in his sworn, pretrial
      deposition, he testified that he was working at the ICCC as an Imam in April
      2000. [F.H.] points to nothing in the record, other than his bald assertion that
      he was previously mistaken, to undermine the district court’s reliance on his


                                             6
 
    CASE 0:18-cv-02043-ECT-KMM Document 21 Filed 12/10/18 Page 7 of 25



       certified naturalization application, his sworn statements, and the
       corroborating letters.

Id. at 1015. Following the Eighth Circuit’s decision, Petitioners sought rehearing en banc

and by the panel. The Eighth Circuit denied both requests in an order dated May 31, 2016,

and that is where Petitioners’ first case ended. Al-Saadoon v. Lynch, No. 14-3807, 2016

U.S. App. LEXIS 9895, at *1 (8th Cir. May 31, 2016).

                                             C

       Petitioners’ second and third suits—and this suit—have their origins in a set of

petitions and applications filed with USCIS in November 2014 and March 2015 (after

Judge Magnuson entered judgment against Petitioners in Al-Saadoon I, and during the

pendency of their Eighth Circuit appeal). Pet. ¶¶ 69–70, 96–97. Petitioners sought via

those USCIS filings a retroactive cure for the unlawfulness of their 2002 admission to

permanent residency found in Al-Saadoon I and, if that retroactive cure were approved,

then a new path to naturalization. Describing what Petitioners did, and why they did it,

takes some explaining. Petitioners proceeded in essentially two steps.

       Step 1: Change the basis of Petitioners’ lawful permanent residency. Recall that

one of Petitioners’ children was born in, and is a citizen of, the United States. In November

2014, that child filed a form I-130 for each Petitioner. Pet. ¶¶ 69, 96. A form I-130

establishes the existence of a qualifying family relationship between a citizen and an

individual seeking lawful permanent residency. See U.S. CITIZENSHIP & IMMIGRATION

SERVS., Instructions for Form I-130, Petition for Alien Relative, OMB No. 1615-0012

(2017). Petitioners concurrently filed forms I-485 seeking lawful permanent residency on


                                             7
 
          CASE 0:18-cv-02043-ECT-KMM Document 21 Filed 12/10/18 Page 8 of 25



the basis of their child’s citizenship. Pet. ¶¶ 69, 96. To clarify, these documents sought to

establish a different basis for lawful permanent residency than Petitioners sought originally

in 2001. Back then, Petitioners sought lawful permanent residency on the basis of F.H.’s

immigrant visa issued in connection with F.H.’s ICCC employment. Al-Saadoon I,

2014 WL 5362890, at *1–2.4 One might reasonably infer from these filings that Petitioners

were reapplying for lawful permanent residency so that, if approved, they might mitigate

any risk they believed the holding of Al-Saadoon I posed to their status as lawful permanent

residents, and perhaps so that a new clock would start running and they might apply for

naturalization at some future date. Instead, Petitioners pursued a more immediate plan.

              Step 2: Request that USCIS deem Petitioners to have been lawful permanent

residents based on their child’s citizenship beginning in August 2002 and reapply for

naturalization immediately. Petitioners took this step in March 2015. Each of them filed

with USCIS a form I-485 Supplement A. Pet. ¶¶ 70, 97. In those forms, Petitioners

requested that their adjustment to lawful permanent residency based on their daughter’s

citizenship be considered effective, or “nunc pro tunc” in Petitioners’ words, August 21,

2002. See id. ¶ 144. In Petitioners’ view, tying their lawful permanent residency to their

U.S. citizen daughter retroactively to August 2002 would moot the unlawfulness of their

admission to permanent residency found as part of the final judgment in Al-Saadoon I and

                                                            
4
       Petitioners’ filings changed the statutory basis for their request to adjust to lawful
permanent residency. Originally, Petitioners sought lawful permanent residency based on
F.H.’s ICCC employment pursuant to 8 U.S.C. § 1255(a). Petitioners’ request for
retroactive lawful permanent residency tied to their daughter’s United States citizenship
was based on 8 U.S.C. § 1255(i). See Pet. ¶ 152; Mem. in Supp. [ECF No. 11] at 17–18.

                                                               8
 
          CASE 0:18-cv-02043-ECT-KMM Document 21 Filed 12/10/18 Page 9 of 25



give them the ability to apply for and obtain naturalization immediately. To that end,

Petitioners also filed new form N-400 naturalization applications.5 Id. ¶¶ 70, 97.

              In May 2016, evidently dissatisfied with the pace at which USCIS was processing

their November 2014 and March 2015 forms and applications, Petitioners filed their second

suit in the District of Minnesota, Hamod v. Duke, No. 16-cv-1191 (JRT/TNL),

2017 WL 3668762 (D. Minn. Aug. 24, 2017) (“Al-Saadoon II”). The suit did not result in

a judgment on the merits, however. See id. at *3. In September 2016, USCIS issued its

initial decision denying Petitioners’ March 2015 naturalization applications on the ground

that Petitioners had been unlawfully admitted to permanent residency. Id. at *1. As part

of its initial decision, USCIS also rejected Petitioners’ request to adjust their status

retroactively, concluding that an equitable doctrine enabling nunc pro tunc filing could not

be relied upon to cure Petitioners’ unlawful adjustment. Id.

              Petitioners sought to challenge USCIS’s initial denial in Al-Saadoon II, but Chief

District Judge John R. Tunheim, adopting a Report and Recommendation of Magistrate

Judge Tony N. Leung, ordered the suit dismissed without prejudice. Id. at *3. Chief Judge

Tunheim determined that the court lacked subject-matter jurisdiction over the suit because

Petitioners had failed to exhaust administrative remedies.            Id. at *2.   Specifically,

Petitioners had not sought “a hearing before an immigration officer,” a prerequisite to filing

suit under 8 U.S.C. § 1421(c). Id. Of note, Petitioners argued that the denial of their

request for retroactive (or nunc pro tunc) relief was separate from the denial of their

                                                            
5
       It is not obvious why Petitioners filed some of their documents in November 2014
and others in March 2015 and not all at once, but this does not seem to matter.
                                                               9
 
        CASE 0:18-cv-02043-ECT-KMM Document 21 Filed 12/10/18 Page 10 of 25



naturalization applications and was ripe for review. Id. Chief Judge Tunheim rejected that

argument, explaining:

              The Court does not find a separately reviewable issue as to Plaintiffs’ request
              to cure their unlawful admission over which the Court could have subject
              matter jurisdiction at this time. Supplement A to Form I-485, which
              Plaintiffs rely on, is meant to supplement Form I-485 applications to adjust
              status, and thus it does not appear that Supplement A is a stand-alone
              application for particular relief. Based on the current record, it appears that
              Plaintiffs were asking USCIS to supplement their prior applications for
              adjustment of status nunc pro tunc to cure Plaintiffs’ unlawful admissions in
              order to grant their naturalization applications. Accordingly, USCIS’s denial
              of Plaintiffs’ nunc pro tunc request formed part of the denial of Plaintiffs’
              naturalization applications. Thus, USCIS’s decision—that USCIS cannot
              cure Plaintiffs’ unlawful adjustment via the nunc pro tunc request and
              therefore are not eligible for naturalization—will be reviewed in Plaintiffs’
              appeal of the denial of their naturalization applications.

Id.

              Petitioners returned to USCIS for a hearing before an immigration officer. The

hearing occurred May 9, 2017, and the immigration officer who conducted the hearing

issued a final decision on March 21, 2018. Pet. ¶¶ 16, 101 and Ex. 3 [ECF No. 1-3] at 1-2,

4–5.6 The final decision rejected Petitioners’ request for adjustment to lawful permanent

residency nunc pro tunc August 2002 on the grounds that “INA [Immigration and

Nationality Act] § 245(i) [codified at 8 U.S.C. § 1255(i)] does not authorize USCIS to grant

nunc pro tunc relief to a person unlawfully adjusted to permanent resident status” and, even

if it did, “USCIS would deny [the] request in the exercise of discretion” based on the


                                                            
6
        On January 29, 2018, after the hearing and before the final decision, Petitioners filed
their third suit, Hamod v. Nielsen. See Pet., Ex. 4 [ECF No. 1-4]. Based on a notice of
voluntary dismissal filed by Petitioners, District Judge Susan Richard Nelson entered an
order dismissing the suit on March 29, 2018. Id.
                                                               10
 
    CASE 0:18-cv-02043-ECT-KMM Document 21 Filed 12/10/18 Page 11 of 25



hearing officer’s conclusion that F.H. had given false information to the court in

Al-Saadoon I and based on F.H.’s failure to disclose his unauthorized ICCC employment

in 2001. Pet., Ex. 3 at 5. The final decision also affirmed the initial decision to deny

Petitioners’ naturalization applications, describing Al Saadoon I as “res judicata with

respect to [Petitioners’] eligibility for naturalization.” Id. Petitioners commenced this

action on July 18, 2018, seeking to challenge both the denial of their requests to adjust to

lawful permanent residency retroactive to August 2002 and the denial of their

naturalization applications. See Pet.

                                             II

       First things first, and subject-matter jurisdiction should almost always be the first

thing. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94–95 (1998). Respondents

concede that 8 U.S.C. § 1421(c) empowers the Court to review USCIS’s denial of

Petitioners’ naturalization applications (their N-400s). Mem. in Supp. [ECF No. 11] at 18.

But, Respondents argue, the Court lacks subject-matter jurisdiction to review USCIS’s

final decision rejecting Petitioners’ request for adjustment to lawful permanent residency

nunc pro tunc August 2002. Id. Respondents say the denial of Petitioners’ request for

nunc pro tunc adjustment (their I-485 Supplement A’s) is separate from the denial of

Petitioners’ naturalization applications and, therefore, outside the ambit of § 1421(c). Id.

To the extent Petitioners seek review of this decision under the Administrative Procedure

Act (“APA”), 5 U.S.C. §§ 701–706, Respondents argue the decision is unreviewable as

“committed to agency discretion” by law. Id. at 18–20; see 5 U.S.C. § 701(a)(2).

Respondents’ challenge to subject-matter jurisdiction accepts the truth of Petitioners’

                                            11
 
    CASE 0:18-cv-02043-ECT-KMM Document 21 Filed 12/10/18 Page 12 of 25



material factual allegations, making this a “facial challenge” in which “the court restricts

itself to the face of the pleadings, . . . and the non-moving party receives the same

protections as it would defending against a motion brought under Rule 12(b)(6).”

Osborn v. United States, 918 F.2d 724, 729 n.6 (8th Cir. 1990).

                                             A

       Section 1421(c) authorizes judicial review of the denial of an “application for

naturalization.” 8 U.S.C. § 1421(c). It does not authorize judicial review of Petitioners’

request for retroactive adjustment to lawful permanent residency. The law makes clear that

lawful permanent residency and naturalization are distinct classifications, and that

USCIS’s denial of Petitioners’ request for retroactive adjustment to the former is not a part

of USCIS’s decision denying Petitioners’ application for the latter. One cannot be both a

lawful permanent resident (a non-citizen lawfully authorized to live permanently in the

United States) and a naturalized citizen at the same time. You’re either one or the other.

Lawful permanent residency is a prerequisite to, not a guarantee of, naturalization. See

8 U.S.C. § 1427(a). The application processes and requirements are different for each.

The process and requirements for an alien to adjust to lawful permanent resident status are

delineated in 8 U.S.C. § 1255; 8 C.F.R. § 245.1–.25; and in instructions accompanying

Form I-485, U.S. CITIZENSHIP & IMMIGRATION SERVS., Instructions for Application to

Register Permanent Residence or Adjust Status, OMB No. 1615-0023 (2017). The process

by which a lawful permanent resident may apply for naturalization and the prerequisites to

naturalization are very different. See 8 U.S.C. §§ 1421–1459; 8 C.F.R. Ch. I, Subch. C;



                                             12
 
    CASE 0:18-cv-02043-ECT-KMM Document 21 Filed 12/10/18 Page 13 of 25



U.S. CITIZENSHIP & IMMIGRATION SERVS., Instructions for Application for Naturalization,

OMB No. 1615-0052 (2016) (accompanying Form N-400).

       Consistent with the law, Petitioners’ March 2015 filings separately address lawful

permanent residency and naturalization. Petitioners requested retroactivity specifically in

connection    with   their   applications   for   lawful   permanent    residency    under

8 U.S.C. § 1255(i), and not in their naturalization applications. See Pet. ¶¶ 144, 203.

Petitioners made that request in a form I-485 Supplement A, and USCIS instructs

applicants on its website to use the I-485 Supplement A “to provide USCIS with additional

information if you are seeking to adjust status under section 245(i) of the Immigration and

Nationality Act [codified at 8 U.S.C. § 1255(i)].” U.S. CITIZENSHIP AND IMMIGRATION

SERVS.,   I-485 Supplement A, Supplement A to Form I-485, Adjustment of Status Under

Section 245(i), https://www.uscis.gov/i-485supa (last updated Apr. 11, 2018). Petitioners

applied for naturalization separately.

       Faithful to the law and Petitioners’ filings, USCIS’s final decision regarding F.H.

(which is dispositive also with respect to O.A.) analyzed each question separately. The

decision first justified denial of F.H.’s “request for nunc pro tunc filing of an I-485

Supplement A . . . to attempt to cure [his] unlawful adjustment to permanent resident” by

explaining that “INA § 245(i) [codified at 8 U.S.C. §1255(i)] does not authorize USCIS to

grant nunc pro tunc relief to a person unlawfully adjusted to permanent resident status.”

Pet., Ex. 3 at 5. The decision made clear that, even if nunc pro tunc adjustment were

available under the statute, “USCIS would deny [the] request in the exercise of discretion”

based on its determinations that F.H. had made false statements in Al-Saadoon I and had

                                            13
 
        CASE 0:18-cv-02043-ECT-KMM Document 21 Filed 12/10/18 Page 14 of 25



failed to disclose his ICCC employment in his June 2001 application for lawful permanent

residency. Id. The decision then “reaffirms” USCIS’s denial of F.H.’s application for

naturalization because it determined the Eighth Circuit’s decision in Al-Saadoon I is “res

judicata with respect to [his] eligibility for naturalization.” Id.

              Given the fundamental differences between lawful permanent residency and

naturalization, it is difficult to envision how § 1421(c)—which permits review of only

naturalization applications—could ever permit review of a decision regarding lawful

permanent residency, even one tied to a strategy for ultimately obtaining naturalization. In

any event, Petitioners’ requests here were separate.                                      Their request for retroactive

adjustment was a prerequisite to obtaining naturalization, but it was not a part of their

naturalization applications.                                   Nor did USCIS treat Petitioners’ request for retroactive

adjustment as a part of Petitioners’ naturalization applications. Review of USCIS’s

decision to deny retroactive adjustment is not available here under 8 U.S.C. § 1421(c).7




                                                            
7
       In Al-Saadoon II, the court wrote that, because “USCIS’s denial of Plaintiffs’ nunc
pro tunc request formed part of the denial of Plaintiffs’ naturalization applications,”
USCIS’s denial of Petitioners’ request for retroactive adjustment “will be reviewed in
Plaintiffs’ appeal of the denial of their naturalization applications.” Al-Saadoon II,
2017 WL 3668762 at *2. Petitioners suggest that these statements from Al-Saadoon II
require that in this case their request for retroactive adjustment be treated as part of their
naturalization applications and that both denials be reviewed under 8 U.S.C. § 1421(c).
See Pet. ¶ 202. Al-Saadoon II should not be understood to require review of Petitioners’
request for retroactive adjustment under § 1421(c). The issues in this case were not before
the court in Al-Saadoon II. That case addressed the narrower question of exhaustion of
administrative remedies, and the close look necessitated by this case shows that Petitioners’
requests for retroactive adjustment to lawful permanent residency (their I-485 Supplement
A’s) and their naturalizations applications (the N-400s) address separate questions. 
                                                                           14
 
    CASE 0:18-cv-02043-ECT-KMM Document 21 Filed 12/10/18 Page 15 of 25



                                              B

       Though the “jurisdiction” section of their petition cites the APA, Petitioners seem

to rely only upon § 1421(c) to seek review of USCIS’s decisions in this case. Pet. ¶¶ 110,

199–205, and at 42, ¶ 2 (following “Prayer for Relief”). The petition describes no separate

or discernable claim for review of USCIS’s decisions under the APA. Regardless,

accounting for the possibility that Petitioners mean to seek review under the APA of

USCIS’s decision to deny their request for retroactive adjustment, Respondents argue that

the Court lacks subject-matter jurisdiction because that decision is “committed to agency

discretion by law.” Mem. in Supp. at 19 (citations omitted). The APA’s “provisions for

judicial review do not apply when (1) a statute precludes judicial review, or (2) agency

action is committed to agency discretion by law.” Tamenut v. Mukasey, 521 F.3d 1000,

1003 (8th Cir. 2008) (en banc) (citing 5 U.S.C. § 701(a)).

       The Illegal Immigration Reform and Immigrant Responsibility Act of 1996, Pub. L.

No. 104-208, 110 Stat. 3009 (1996), says that “no court shall have jurisdiction to review

[ ] any judgment regarding the granting of relief under section . . . 1255 of this title.”

8 U.S.C. § 1252(a)(2)(B)(i); see Sugule v. Frazier, 639 F.3d 406, 410–11 (8th Cir. 2011).

Here, Petitioners sought retroactive adjustment to lawful permanent residency under

8 U.S.C. § 1255, specifically § 1255(i). Pet. ¶ 148 (citing § 1255(i) as the basis for

Petitioners’ “relief applications”), ¶ 194 (“Several years of federal court litigation has with

surgical precision trimmed this matter down to its bare bones essence of whether Plaintiffs

were unlawfully denied relief under 8 U.S.C. § 1255(i), and the record of proceedings

keenly counsels in favor of finding for the Plaintiffs in this regard.”) (emphases omitted);

                                              15
 
    CASE 0:18-cv-02043-ECT-KMM Document 21 Filed 12/10/18 Page 16 of 25



Mem. in Supp. at 19–20 (citing § 1255(i) as “the provision under which Plaintiffs seek

retroactive adjustment”).     Therefore, if USCIS’s denial of Petitioners’ request for

retroactive adjustment is a “judgment regarding the granting of relief under section . . .

1255,” then 8 U.S.C. § 1252(a)(2)(B)(i) precludes judicial review.

       Applying the text of this statute to USCIS’s decision answers the question plainly

and affirmatively. A “judgment” is the “act or process of judging; the formation of an

opinion after consideration or deliberation.” THE AMERICAN HERITAGE DICTIONARY OF

THE ENGLISH LANGUAGE        947 (4th ed. 2009). USCIS’s decision checks that box. USCIS

formed an opinion—that it should deny Petitioners’ request for retroactive adjustment—

and the process it followed to reach that opinion, and its explanation for that opinion, reflect

consideration and deliberation. USCIS’s judgment was just as clearly “regarding the

granting of relief under” § 1255. 8 U.S.C. § 1252(a)(2)(B)(i). The fact is—and Petitioners

and Respondents agree—that Petitioners requested relief in the form of retroactive

adjustment to lawful permanent residency under § 1255(i). Pet. ¶ 148; Mem. in Supp. at

19–20. It does not matter that USCIS denied only a request that Petitioners’ adjustment

have retroactive effect.     By extending § 1252(a)(2)(B)(i)’s coverage to judgments

“regarding the granting of relief” under § 1255, Congress sought to preclude judicial

review of more than just judgments actually granting or denying applications for lawful

permanent residency. Judgments “regarding the granting of relief” describes a broader

class than judgments merely “granting [or denying] relief.”

       At first glance, some cases might be understood to say that § 1252(a)(2)(B)(i) does

not deprive district courts of jurisdiction to review constitutional claims or questions of

                                              16
 
    CASE 0:18-cv-02043-ECT-KMM Document 21 Filed 12/10/18 Page 17 of 25



law. The Eighth Circuit has described § 1252(a)(2)(B)(i) as stripping the federal courts of

“jurisdiction to review discretionary denials of adjustment of status unless the petition for

review raises a constitutional claim or question of law.”         Mutie-Timothy v. Lynch,

811 F.3d 1044, 1048 (8th Cir. 2016) (emphasis added) (citation and internal quotation

marks omitted). In another case, the Eighth Circuit explained that a “predicate legal

question that amounts to a nondiscretionary determination underlying the denial of relief”

remains reviewable. Rajasekaran v. Hazuda, 815 F.3d 1095, 1099 (8th Cir. 2016) (citation

and internal quotation marks omitted). However, as authority for the proposition that the

Court of Appeals retains jurisdiction to review constitutional claims or questions of law,

the Eighth Circuit more recently has cited 8 U.S.C. § 1252(a)(2)(D). See, e.g., Burka v.

Sessions, 900 F.3d 575, 576 (8th Cir. 2018); Dominguez-Herrera v. Sessions, 850 F.3d 411,

414–15 (8th Cir. 2017); Hamilton v. Holder, 680 F.3d 1024, 1026-27 (8th Cir. 2012).

Section 1252(a)(2)(D) provides:

       Nothing in subparagraph (B) or (C), or in any other provision of this chapter
       (other than this section) which limits or eliminates judicial review, shall be
       construed as precluding review of constitutional claims or questions of law
       raised upon a petition for review filed with an appropriate court of appeals in
       accordance with this section.

8 U.S.C. § 1252(a)(2)(B)(i). Because § 1252(a)(2)(D) applies only to petitions for review

filed with “an appropriate court of appeals,” it does not save “constitutional claims or

questions of law” for district court review.            Id.; see also Bah v. Cangemi,

489 F. Supp. 2d 905, 913 (D. Minn. 2007) (“The exception—found in § 1252(a)(2)(D)—

cannot help [Petitioner] here because, as discussed below, the exception applies only to the

courts of appeals, not to the district courts.”); Djodeir v. Mayorkas, 657 F. Supp. 2d 22,

                                             17
 
    CASE 0:18-cv-02043-ECT-KMM Document 21 Filed 12/10/18 Page 18 of 25



23–24 (D.D.C. 2009) (holding that “plain text and structure of Section 1252(a)(2)” stripped

court of jurisdiction to review challenge to adjustment of immigration status and that

§ 1252(a)(2)(D) permitted review of legal determinations “only by our Circuit Court”).

       It is true that the Eighth Circuit, along with other circuits, held in the past that

§ 1252(a)(2)(B) by its own terms eliminated jurisdiction only over decisions that involve

the exercise of discretion and not “predicate legal question[s].” Reyes-Vasquez v. Ashcroft,

395 F.3d 903, 906 (8th Cir. 2005) (citation omitted); see, e.g., Sepulveda v. Gonzales,

407 F.3d 59, 62–63 (2d Cir. 2005); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1141–

44 (9th Cir. 2002).      But Reyes-Vasquez was decided prior to the enactment of

§ 1252(a)(2)(D).       See   Huang     v.   Napolitano,    No.    CV-09-2125-PHX-NVW,

2010 WL 3283561, at *3 (D. Ariz. Aug. 18, 2010) (citing REAL ID Act,

Pub. L. No. 109-13, Div. B, Title I, §§ 101(e), (f), 106(a), 119 Stat. 231, 305, 310 (2005)).

The enactment of § 1252(a)(2)(D) undermines any interpretation of § 1252(a)(2)(B)(i)

excluding “legal questions” from its coverage because if § 1252(a)(2)(B)(i) applies only to

discretionary determinations and not “questions of law,” then § 1252(a)(2)(D) would be

redundant. Huang, 2010 WL 3283561 at *4–*5; Djodeir, 657 F. Supp. 2d at 24 (“Indeed,

if Section 1252(a)(2)(B) did not foreclose judicial review of purely legal questions like

statutory eligibility, there would be no need to except questions of law from the

jurisdictional bar. In short, plaintiff’s argument, if embraced, would render subparagraph

(D) superfluous.”).

       Respondents did not cite § 1252(a)(2)(B)(i) to support their subject-matter-

jurisdiction argument. Respondents’ reply brief suggests a possible reason when it asserts:

                                             18
 
        CASE 0:18-cv-02043-ECT-KMM Document 21 Filed 12/10/18 Page 19 of 25



              The USCIS decision under review does not reflect that the agency
              adjudicated Plaintiffs’ I-485 Supplements. Rather, the decision states plainly
              that USCIS denied Plaintiffs’ request to file I-485 Supplements as part of
              Plaintiffs’ attempt to cure their prior unlawful admissions. Thus, USCIS
              never adjudicated Plaintiffs’ I-485 Supplements, relying instead on well-
              established Supreme Court precedent to deny a nunc pro tunc filing of those
              supplements in the first instance.

ECF No. 18 at 9 (citations omitted). Perhaps Respondents are suggesting that a decision

denying a “request to file” a form under § 1255 is not a decision “regarding the granting of

relief” under § 1255. Regardless of its purpose, the Court rejects this argument. Petitioners

sought relief under § 1255(i). Pet. ¶ 148. USCIS denied Petitioners’ requested relief.

Pet., Ex. 3. USCIS’s decision says that “INA § 245(i) [codified at § 1255(i)] does not

authorize USCIS to grant nunc pro tunc relief to a person unlawfully adjusted to permanent

resident status. It is therefore unavailable in these naturalization proceedings.” Id. at 5.

Whether USCIS denied Petitioners’ attempt to file their request for relief (i.e., their form

I-485 Supplements), or whether USCIS accepted filing of the forms but denied the relief

requested in them makes no difference. The result is the same. Petitioners’ request for

relief—retroactive adjustment to lawful permanent residency under § 1255(i)—was

denied. And that is enough to trigger the jurisdictional bar in § 1252(a)(2)(B)(i). Because

this statute bars review, it is not necessary to address the “quite narrow[]” prohibition of

judicial review for actions “committed to agency discretion.” Weyerhaeuser Co. v. U.S.

Fish and Wildlife Servs., 139 S. Ct. 361, 370 (2018).8

                                                            
8
        As noted earlier, USCIS gave alternative reasons for its denial of Petitioners’
requests for retroactive adjustment. It first concluded that § 1255(i) “does not authorize
USCIS to grant nunc pro tunc relief to a person unlawfully adjusted to permanent resident
status.” Petition, Ex. 3 at 5. Alternatively, it concluded that, even if such relief were
                                                               19
 
        CASE 0:18-cv-02043-ECT-KMM Document 21 Filed 12/10/18 Page 20 of 25



                                                               C

              The parties have not addressed § 1252(a)(2)(B)(i). Therefore, the Court will delay

entering a final order and judgment to provide the parties an opportunity to do so. The

parties each are permitted, but not required, to file a brief not exceeding 2,500 words

addressing this issue. If a party files such a brief, the brief shall be accompanied by a

certificate of compliance as described in LR 7.1(f)(2). Any such brief shall be filed via

CM/ECF on or before December 19, 2018.

                                                               III

              Respondents seek dismissal of Petitioners’ § 1421(c) claim for de novo review of

the denial of their naturalization applications under Rule 12(b)(6). Respondents argue that

Al-Saadoon I precludes Petitioners’ claims in this action based on res judicata. Mem. in

Supp. at 13–15. In deciding this motion, as with Respondents’ Rule 12(b)(1) motion,

Petitioners’ material factual allegations must be accepted as true, and all reasonable

inferences from those allegations must be drawn in Petitioners’ favor. Maki v. Allete, Inc.,

383 F.3d 740, 742 (8th Cir. 2004).


                                                            
available under the law, USCIS would deny the request “in the exercise of discretion”
stemming from what USCIS concluded were false statements made by F.H. in Al-Saadoon
I and in connection with his 2001 adjustment application. Id. Even if the first reason were
a reviewable question of law, the decision seems correct. See I.N.S. v. Pangilinan,
486 U.S. 875, 883–84 (1988); see also Oo v. Jenifer, No. 07-CV-12030, 2008 WL 785924,
at *5 (E.D. Mich. Mar. 20, 2008) (“In fact, case law holds that the INS lacks authority to
grant adjustment of status nunc pro tunc.”). Regardless, USCIS’s alternative reason
addresses the possibility that nunc pro tunc relief is available and is a quintessential
exercise of discretion that is both unreviewable under even the cases decided prior to the
enactment of § 1252(a)(2)(D), e.g., Reyes-Vasquez, 395 F.3d at 906, and independently
sufficient to support USCIS’s decision.
                                                               20
 
    CASE 0:18-cv-02043-ECT-KMM Document 21 Filed 12/10/18 Page 21 of 25



       Of note, the Eighth Circuit has made clear that res judicata may be raised in a Rule

12(b)(6) motion to dismiss:

       Res judicata is an affirmative defense. Before adoption of the Federal Rules
       of Civil Procedure, we recognized that a defense of res judicata may be raised
       in a motion to dismiss when the identity of the two actions can be determined
       from the face of the petition itself. And under the Federal Rules, we have
       implicitly endorsed the use of a motion to dismiss to raise res judicata.
       Indeed, if an affirmative defense is apparent on the face of the complaint that
       defense can provide the basis for dismissal under Rule 12(b)(6).           Our
       interpretation of the phrase face of the complaint includes public records and
       materials embraced by the complaint and materials attached to the complaint.

C.H. Robinson Worldwide, Inc. v. Lobrano, 695 F.3d 758, 763–64 (8th Cir. 2012) (citations

and internal quotation marks omitted) (alternation in original). In C.H. Robinson, the court

found that “the complaint, with its attachments, provided sufficient bases for a res judicata

defense on a motion to dismiss” because the complaint contained “several allegations

concerning the order and judgment” in the allegedly preclusive action and “reveal[ed] the

applicability of res judicata to [the] case.” Id. at 764. That is just as true with respect to

Petitioners’ claims in this action. The petition describes the allegedly preclusive matter,

Al-Saadoon I, in detail, Pet. ¶¶ 7–10, 33–36, 65–68, 92–95, and public records and

materials regarding Al-Saadoon I do as well.

       “The preclusive effect of a federal-court judgment is determined by federal common

law.” Taylor v. Sturgell, 553 U.S. 880, 891 (2008) (citation omitted). The doctrine of

“[r]es judicata bars relitigation of a claim if: (1) the prior judgment was rendered by a court

of competent jurisdiction; (2) the prior judgment was a final judgment on the merits; and

(3) the same cause of action and the same parties or their privies were involved in both

cases.” Cardona v. Holder, 754 F.3d 528, 530 (8th Cir. 2014) (citing Lane v. Peterson,

                                              21
 
        CASE 0:18-cv-02043-ECT-KMM Document 21 Filed 12/10/18 Page 22 of 25



899 F.2d 737, 742 (8th Cir. 1990)). Al-Saadoon I no doubt meets the first two elements.

Though Petitioners’ opposition brief claims to dispute that these elements are met,

Petitioners’ argument actually seems directed toward whether Al-Saadoon I and this case

are the “same cause of action.” Mem. in Opp’n at 9–10. Petitioners do not dispute that the

same parties are involved in both cases. Id. at 9.

              “Two causes of action are the same if they arise out of the same nucleus of operative

fact” and “if proof of the same facts will support both actions, or . . . the wrong for which

redress is sought is the same in both actions.” Cardona, 754 F.3d at 530 (citation and

internal quotation marks omitted). Petitioners seek redress for the same alleged wrong in

this case as they did in Al-Saadoon I, and nothing has changed between then and now. In

Al-Saadoon I, Petitioners sought, and received, de novo judicial review of decisions

denying their applications for naturalization. Al-Saadoon I, 2014 WL 5362890 at *1. The

district court determined Petitioners were not “eligible to naturalize because they were not

lawfully admitted to permanent residence status,” Id. at *7, and the Eighth Circuit affirmed,

Al-Saadoon v. Lynch, 816 F.3d at 1014–15. Of note, Petitioners conceded at oral argument

that, leaving aside their request for retroactive adjustment, there are no additional facts

relevant to their naturalization applications in this case that were not before the court in

Al-Saadoon I. Unless and until something changes regarding Petitioners’ status, the final

judgment in Al-Saadoon I controls the outcome of Petitioners’ § 1421(c) claims.9

                                                            
9
       To be clear, res judicata bars relitigating USCIS’s denial of Petitioners’ 2015
naturalization applications given the facts and circumstances of this case. This Court has
not considered the effect of res judicata on any other pending or future applications for
adjustment of status or for naturalization made by these Petitioners.
                                                               22
 
    CASE 0:18-cv-02043-ECT-KMM Document 21 Filed 12/10/18 Page 23 of 25



                                             IV

       Petitioners raise two additional concerns regarding Respondents’ conduct. First,

Petitioners allege that they are victims of USCIS’s Controlled Application and Resolution

Program (CARRP). Pet. ¶¶ 149, 153, 155–188; See generally Am. Civil Liberties Union

of S. Cal. v. U.S. Citizenship & Immigration Servs., 133 F. Supp. 3d 234, 238–39 (D.D.C.

2015). Petitioners do not appear to assert a separate cause of action based on these

allegations. Even if they did, a pleading must “contain . . . a short and plain statement of

the claim . . . and . . . a demand for the relief sought[.]” Fed. R. Civ. P. 8(a)(2)–(3). The

“claim to relief” must be “plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citation and internal quotation marks omitted). This means that “[w]here a

complaint pleads facts that are merely consistent with a defendant’s liability, it stops short

of the line between possibility and plausibility of entitlement for relief.” Id. (citation and

internal quotation marks omitted). Petitioners’ CARRP allegations do not meet these

standards. Petitioners describe CARRP only very generally, and then allege: “[u]pon

information and belief, CARRP is the only reason [F.H.] and [O.A.]’s multiple petitions

have languished at USCIS for well over a decade and suffered multiple denials over this

time period,” Pet. ¶ 186, and “[u]pon information and belief, CARRP is the reason for the

denial of [F.H.] and [O.A.]’s prior petitions on very weak grounds.” Pet. ¶ 187. These are

just the sort of “naked assertions devoid of further factual enhancement” the Supreme Court

has said are inadequate to state claim for relief. Iqbal, 556 U.S. at 678. Put another way,

Petitioners do not plead sufficient facts about the alleged application of CARRP to the



                                             23
 
    CASE 0:18-cv-02043-ECT-KMM Document 21 Filed 12/10/18 Page 24 of 25



particular applications and requests at issue in this case to cross the threshold from what is

possible to what is plausible.

         Second, Petitioners contend for the first time in their opposition brief that USCIS’s

denial of their request for nunc pro tunc relief violates the Religious Freedom Restoration

Act of 1993 (RFRA). Mem. in Opp’n at 15–17. They argue that F.H.’s unauthorized

employment at the ICCC was “in the context of observing the tenets of his Islamic religion”

and is thereby protected free exercise. Id. at 15 (citing 42 U.S.C. § 2000bb-1(a)–(b)).

There are many reasons this assertion cannot justify denying Respondents’ motion. Three

stand out. First, Petitioners assert no claim for relief in their petition under RFRA. Second,

even if Petitioners had included the minimal RFRA-related factual allegations from their

opposition brief in the petition itself, those allegations still would not state a plausible

claim.    Third, Petitioners’ RFRA allegation seems to arise only from F.H.’s ICCC

employment, and the determination that this employment was unauthorized was the very

wrong for which Petitioners sought redress in Al-Saadoon I. Indeed, Petitioners alluded to

RFRA in Al-Saadoon I before making it clear that they intended not to pursue a RFRA

claim in that case. Al-Saadoon I Trial Tr. [ECF No. 49] 306:10-17; Al-Saadoon v. Lynch,

816 F.3d at 1015 n.2. Regardless, because the facts that would form the basis for any

RFRA claim in this case were the same facts at issue in Al-Saadoon I, the judgment in Al-

Saadoon I precludes Petitioners from pursuing a RFRA claim on that basis in this case.




                                              24
 
    CASE 0:18-cv-02043-ECT-KMM Document 21 Filed 12/10/18 Page 25 of 25



                                        ORDER

      Based upon all of the files, records, and proceedings in the above-captioned matter,

IT IS HEREBY ORDERED THAT:

      1.    The parties each are permitted, but not required, to file a brief not exceeding

            2,500 words addressing whether 8 U.S.C. § 1252(a)(2)(B)(i) deprives the

            Court of subject-matter jurisdiction to review the denial of Petitioners’

            request for nunc pro tunc adjustment of status (their I-485 Supplement A’s).

      2.    If a party files such a brief, the brief shall be accompanied by a certificate of

            compliance as described in LR 7.1(f)(2).

      3.    Any such brief shall be filed via CM/ECF on or before December 19, 2018.



Dated: December 10, 2018                 s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court




                                           25
 
